UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 29, 2010 Tractor Supply Company (Exact name of registrant as specified in its charter) Delaware 000-23314 13-3139732 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 200 Powell Place, Brentwood, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (615) 440-4000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 29, 2010, Tractor Supply Company (the "Company") announced the Company’s declaration of a $0.14 cash dividend payable on August 31, 2010 to shareholders of record on August 16, 2010. Additionally, the Company’s Board of Directors announced a two-for-one split of the Company’s common stock in the form of a stock dividend. As a result, stockholders will receive one additional share on September2, 2010 for each share held as of the record date of August19, 2010. A copy of the press release is furnished herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release of Tractor Supply Company, dated July 29, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tractor Supply Company July 29, 2010 By: /s/ Anthony F. Crudele Name: Anthony F. Crudele Title: Executive Vice President - Chief Financial Officer and Treasurer ExhibitIndex Exhibit No. Description Press Release dated July 29, 2010
